Exhibit 10.6

 

CONFIDENTIALITY AND TRADE SECRET PROTECTION AGREEMENT

 

This Confidentiality and Trade Secret Protection Agreement (as the same may be
amended, this “Agreement”) is entered into effective as of November 25, 2014
(the “Effective Date”), by Occidental Petroleum Corporation, a Delaware
corporation (“OPC”), and California Resources Corporation, a Delaware
corporation (“CRC”).

 

RECITALS

 

OPC and CRC are parties to a Separation and Distribution Agreement dated the
date hereof (as the same may be amended, the “SDA”).  The SDA contemplates that
OPC and CRC will enter into this Agreement contemporaneous with the execution of
the SDA; and

 

The Parties desire for OPC to preserve its confidential Information;

 

Now, therefore, in and for the consideration of the foregoing and the mutual
promises and agreements hereinafter set forth, the mutuality, sufficiency and
receipt of which are hereby acknowledged, OPC and CRC agree as follows:

 

ARTICLE I
DEFINITIONS

 

Section 1.1                                    Certain Defined Terms.  In
addition to the terms defined elsewhere in this Agreement, the following terms
shall have the meanings indicated below:

 

“Affiliate” means, when used with respect to a specified Person, a Person that,
directly or indirectly, through one or more intermediaries, controls, is
controlled by or is under common control with such specified Person.  For the
purpose of this definition, “control” (including with correlative meanings,
“controlled by” and “under common control with”), when used with respect to any
specified Person, means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities or other interests, by
contract, agreement, obligation, indenture, instrument, lease, promise,
arrangement, release, warranty, commitment, undertaking or otherwise.  For the
avoidance of doubt, after the Distribution Date, the members of the OPC Group
and the members of the CRC Group shall not be deemed to be under common control
for purposes hereof due solely to the fact that OPC and CRC have common
shareholders.

 

“Ancillary Agreements” means this Agreement, the Area of Mutual Interest
Agreement, the Employee Matters Agreement, the Intellectual Property License
Agreement, the Stockholder’s Agreement, the Transition Services Agreement, the
Tax Sharing Agreement and the Transfer Documents.

 

“Area of Mutual Interest Agreement” means the Area of Mutual Interest Agreement,
dated as of the date hereof, between OPC and CRC.

 

--------------------------------------------------------------------------------


 

“CRC Group” means CRC, (i) each Subsidiary of CRC immediately after the
Distribution Date, (ii) each Affiliate of CRC controlled by CRC immediately
after the Distribution Date and (iii) each other entity that becomes a
Subsidiary of CRC at any time following the Distribution Date for so long as
such entity is a Subsidiary of CRC.

 

“Distribution Date” has the meaning ascribed to such term in the SDA.

 

“Employee Matters Agreement” means the Employee Matters Agreement, dated as of
the date hereof, between OPC and CRC.

 

“Governmental Authority” means any nation or government, any state, municipality
or other political subdivision thereof, and any entity, body, agency,
commission, department, board, bureau, court, tribunal or other instrumentality,
whether federal, state, local, domestic, foreign or multinational, exercising
executive, legislative, judicial, regulatory, administrative or other similar
functions of, or pertaining to, government and any executive official thereof.

 

“Information” means information, whether or not patentable or copyrightable, in
written, oral, electronic or other tangible or intangible forms, stored in any
medium, including studies, reports, records, books, contracts, instruments,
surveys, discoveries, ideas, concepts, know-how, techniques, designs,
specifications, drawings, blueprints, diagrams, models, prototypes, samples,
flow charts, data, computer data, disks, diskettes, tapes, computer programs or
other software, marketing plans, customer names, memos, and other technical,
financial, employee or business information or data.

 

“Intellectual Property License Agreement” means the Intellectual Property
License Agreement, dated as of the date hereof, between OPC and CRC.

 

“Law” means any national, supranational, federal, state, provincial, local or
similar law (including common law), statute, code, order, ordinance, rule,
regulation, treaty (including any income tax treaty), license, permit,
authorization, approval, consent, decree, injunction, binding judicial or
administrative interpretation or other requirement, in each case, enacted,
promulgated, issued or entered by a Governmental Authority.

 

“Losses” means actual losses (including any diminution in value), costs,
damages, penalties and expenses (including legal and accounting fees and
expenses and costs of investigation and litigation), whether or not involving a
claim commenced by any Person other than a member of the CRC Group or the OPC
Group.

 

“OPC Group” means OPC, (i) each Subsidiary of OPC immediately after the
Distribution Date, (ii) each Affiliate of OPC controlled by OPC immediately
after the Distribution Date and (iii) each other entity that becomes a
Subsidiary of OPC at any time following the Distribution Date for so long as
such entity is a Subsidiary of OPC; provided that, from and after the
Distribution Date, each member of the CRC Group will be deemed not to be a
member of the OPC Group.

 

“Party” or “Parties” means each of (or collectively) OPC and CRC.

 

--------------------------------------------------------------------------------


 

“Person” means an individual, a general or limited partnership, a corporation, a
trust, a joint venture, an unincorporated organization, a limited liability
entity, any other entity and any Governmental Authority.

 

“Privilege” means any privilege available under applicable Law, including the
attorney-client privilege, work product, joint defense, common interest or other
applicable privilege.

 

“Representatives” means, with respect to any Person, any of such Person’s
directors, officers, employees, agents, managers, consultants, advisors,
accountants, attorneys or other representatives.

 

“Stockholder’s Agreement” means the Stockholder’s and Registration Rights
Agreement, dated as of the date hereof, between OPC and CRC.

 

“Subsidiary” or “subsidiary” means, with respect to any Person, any corporation,
limited liability company, joint venture or partnership of which such Person
(a) beneficially owns, either directly or indirectly, more than fifty percent
(50%) of (i) the total combined voting power of all classes of voting securities
of such Person, (ii) the total combined equity interests or (iii) the capital or
profit interests, in the case of a partnership, or (b) otherwise has the power
to vote, either directly or indirectly, sufficient securities to elect a
majority of the board of directors or similar governing body.

 

“Tax Sharing Agreement” means the Tax Sharing Agreement, dated as of the date
hereof, between OPC and CRC.

 

“Transfer Documents” shall have the meaning set forth in Section 2.1(c) of the
SDA.

 

“Transition Services Agreement” means the Transition Services Agreement, dated
as of the date hereof, between OPC and CRC.

 

ARTICLE II
CONFIDENTIAL INFORMATION AND TRADE SECRET PROTECTION

 

Section 2.1                                    Confidential Information

 

(a)                                 Subject to Section 2.1(b) and (c), until the
five (5)-year anniversary of the Distribution Date, CRC, on behalf of itself and
each member of the CRC Group, agrees to hold, and to cause its Representatives
to hold, in strict confidence, with at least the same degree of care that
applies to OPC’s confidential and proprietary information pursuant to policies
in effect as of the Distribution Date, all Information concerning the OPC Group
that is either in its possession (including Information in its possession prior
to the Distribution Date) or furnished by the OPC Group or its Representatives
at any time pursuant to the SDA, this Agreement, or any other Ancillary
Agreement or otherwise, except, in each case, to the extent that such
Information has been (i) in the public domain through no fault of CRC or any
member of the CRC Group or any of their

 

--------------------------------------------------------------------------------


 

respective Representatives, (ii) later lawfully acquired from other sources by
CRC (or any member of the CRC Group) which sources are not themselves bound by a
confidentiality obligation, or (iii) independently generated without reference
to any proprietary or confidential Information of OPC.

 

(b)                                 CRC, on behalf of itself and each member of
the CRC Group, agrees not to release or disclose, or permit to be released or
disclosed, any such Information to any other Person, except its Representatives
who need to know such Information (who shall be advised of their obligations
hereunder with respect to such Information), except in compliance with
Section 2.1(c). Without limiting the foregoing, when any Information is no
longer needed for the purposes contemplated by the SDA or any Ancillary
Agreement, CRC will promptly after request of OPC either return to OPC all
Information in a tangible form (including all copies thereof and all notes,
extracts or summaries based thereon) or certify to OPC that it has destroyed
such Information (and such copies thereof and such notes, extracts or summaries
based thereon); provided, however, that a Party shall not be required to destroy
or return any such Information to the extent that (i) CRC is required to retain
the Information in order to comply with any applicable Law, (ii) the Information
has been backed up electronically pursuant to CRC’s standard document retention
policies and will be managed and ultimately destroyed consistent with such
policies or (iii) it is kept in CRC’s legal files for purposes of resolving any
dispute that may arise under the SDA or any Ancillary Agreement.

 

(c)                                  If CRC or any member of its Group either
determines on the advice of its counsel that it is required to disclose any
Information pursuant to applicable Law or receives any demand under lawful
process or from any Governmental Authority to disclose or provide Information of
OPC (or any member of the OPC Group) that is subject to the confidentiality
provisions hereof, CRC shall use commercially reasonable efforts to notify OPC
prior to disclosing or providing such Information and shall cooperate at the
expense of OPC in seeking any reasonable protective arrangements requested by
OPC.  Subject to the foregoing, the Person that received such request may
thereafter disclose or provide Information to the extent required by such Law
(as so advised by counsel) or by lawful process or such Governmental Authority.

 

(d)                                 The Parties further recognize that certain
employees of OPC will have Information relevant to OPC’s ongoing business that
is not readily available to CRC and if CRC had such Information, CRC would be
able to unfairly compete with OPC.  For this and other reasons, the Parties
agree to the following restrictions:

 

(i)                                     for a period of one (1) year from the
Distribution Date, CRC will not hire or otherwise engage any individual who is
employed by OPC in any of the positions listed in the form titled, “OPC
Positions,” which is attached hereto as Exhibit A or engaged as an officer of
OPC;

 

(ii)                                  for a period of five (5) years from the
Distribution Date, CRC will not directly or indirectly call on, solicit, or
induce any individual who is employed by OPC in any of the positions listed in
Exhibit A or engaged as an officer of OPC to terminate such person’s employment
or engagement with OPC and will

 

--------------------------------------------------------------------------------


 

not assist any other Person in such a solicitation.  Solicitation shall be
deemed not to include (x) general solicitations of employment that are not
specifically directed towards employees or officers of a member of the OPC
Group, (y) soliciting any such person who has ceased to be employed by any
member of the OPC Group prior to the time of commencement of such solicitation,
or (z) hiring or otherwise engaging an employee or officer of any member of the
OPC Group who contacted CRC initially without any violation of this provision by
CRC;

 

(iii)                               for a period of one (1) year from the
Distribution Date, OPC will not hire or otherwise engage any individual who is
employed by CRC in any of the positions listed in the form titled, “CRC
Positions,” which is attached hereto as Exhibit B or engaged as an officer of
CRC; and

 

(iv)                              for a period of five (5) years from the
Distribution Date, OPC will not directly or indirectly call on, solicit, or
induce any individual who is employed by CRC in any of the positions listed on
Exhibit B or engaged as an officer of CRC to terminate such person’s employment
or engagement with CRC and will not assist any other Person in such a
solicitation.  Solicitation shall be deemed not to include (x) general
solicitations of employment that are not specifically directed towards employees
or officers of any member of the CRC Group, (y) soliciting any such person who
has ceased to be employed by any member of the CRC Group prior to the time of
commencement of such solicitation, or (z) hiring or otherwise engaging an
employee or officer of a member of the CRC Group who contacted OPC initially
without any violation of this provision by OPC.

 

(e)                                  For the avoidance of doubt, with respect to
any individual employed in any position listed as an OPC Position or CRC
Position, the restrictions provided for in Section 2.1(d) shall apply unless the
Executive Vice-President of Human Resources of OPC and the Vice-President of
Human Resources of CRC agree in writing that any such individual may be exempt
from one or more of those restrictions, which agreement shall only be reached
after giving due consideration to the purpose of preserving confidentiality of
certain Information as set forth in this Agreement.

 

Section 2.2                                    Liquidated Damages.

 

If either Party breaches its obligations under Section 2.1(d), the breaching
Party shall pay to the non-breaching Party an amount equal to two times the
total compensation that was provided by the non-breaching Party to the
individual with respect to whom the breaching activity occurred for the twelve
months immediately prior to such breach (the “Liquidated Damages”) for each such
breach.  The Parties acknowledge and agree that quantifying Losses arising from
a breach of Section 2.1(d) is inherently difficult where such breach may destroy
the confidential nature of the Information and dilute the non-breaching Party’s
goodwill and further agree that the Liquidated Damages is not a penalty but a
reasonable estimate of the anticipated or actual harm that could arise from such
a breach based upon the Parties’ experience in the industry.  The Parties
further agree that the Liquidated Damages shall not be deemed the exclusive
remedies for a breach of this Agreement, but shall be in addition to all
remedies available in equity, including, without limitation, temporary and
permanent injunctive relief.

 

--------------------------------------------------------------------------------


 

ARTICLE III
DISPUTE RESOLUTION

 

Section 3.1                                    General Provisions.

 

(a)                                 Any dispute, controversy or claim arising
out of or relating to this Agreement between the Parties, including the
validity, interpretation, breach or termination thereof (a “Dispute”), shall be
resolved in accordance with the procedures set forth in this Article III, which
shall be the sole and exclusive procedures for the resolution of any such
Dispute unless otherwise specified in this Article III.

 

(b)                                 All applicable statutes of limitations and
defenses based upon the passage of time shall be tolled while the procedures
specified in this Article III are pending.  The Parties will take any necessary
or appropriate action required to effectuate such tolling.

 

Section 3.2                                    Arbitration.

 

(a)                                 Each of the Parties (i) agrees that any
Dispute shall be settled by arbitration in accordance with the AAA Commercial
Arbitration Rules as then in effect (the “AAA Commercial Arbitration Rules”);
(ii) waives, to the fullest extent it may effectively do so, any objection which
it may now or hereafter have to the laying of venue of any such arbitration; and
(iii) submits to the exclusive jurisdiction of Texas in any such arbitration.
There shall be one (1) arbitrator, selected in accordance with the AAA
Commercial Arbitration Rules.

 

(b)                                 The place of arbitration shall be Houston,
Texas.  Along with the arbitrator appointed, the Parties will agree to a
mutually convenient location, date and time to conduct the arbitration, but in
no event will the final hearing(s) be scheduled less than twelve (12) months
from submission of the Dispute to arbitration unless the Parties agree otherwise
in writing.

 

(c)                                  The parties to the arbitration shall each
pay an equal share of the costs and expenses of such arbitration, and each party
shall separately pay for its respective counsel fees and expenses; provided,
however, that the prevailing party in any such arbitration shall be entitled to
recover from the non-prevailing party its reasonable costs and expenses and
attorneys’ fees and expenses.

 

(d)                                 The arbitrator will have the right to award,
on an expedited or interim basis, or include in the final award, any relief
which it deems proper in the circumstances, including money damages (with
interest on unpaid amounts from the due date), injunctive relief (including
specific performance), and attorneys’ fees and costs and expenses; provided, the
arbitrator will not award any relief not specifically requested by the Parties.

 

(e)                                  The Parties agree to be bound by the
provisions of Rule 13 of the Federal Rules of Civil Procedure with respect to
compulsory counterclaims (as the same may be

 

--------------------------------------------------------------------------------


 

amended from time to time); provided, any such compulsory counterclaim shall be
filed within thirty (30) days of the filing of the original claim.

 

(f)                                   So long as either Party has a timely claim
to assert, the agreement to arbitrate Disputes set forth in this Section 3.2
will continue in full force and effect subsequent to, and notwithstanding the
completion, expiration or termination of, this Agreement.

 

(g)                                  The decision of the arbitrator shall be
final, conclusive and binding on the parties to the arbitration.  A Party
obtaining an order of interim injunctive relief may enter judgment upon such
award in any Texas federal or state court.  The final award in an arbitration
pursuant to this Article III shall be conclusive and binding upon the Parties,
and a Party obtaining a final award may enter judgment upon such award in any
Texas federal or state court.

 

(h)                                 It is the intent of the Parties that the
agreement to arbitrate Disputes set forth in this Section 3.2 shall be
interpreted and applied broadly such that all reasonable doubts as to
arbitrability of a Dispute shall be decided in favor of arbitration.

 

(i)                                     The Parties agree that any Dispute
submitted to arbitration shall be governed by, and construed and interpreted in
accordance with, the laws of the State of Texas, as provided in Section 5.2 and,
except as otherwise provided in this Article III or mutually agreed to in
writing by the Parties, the Federal Arbitration Act, 9 U.S.C. § 1 et seq. (the
“FAA”), shall govern any arbitration between the Parties pursuant to this
Section 3.2.  For the avoidance of doubt, the arbitrator shall have the
authority to determine the enforceability of this Article III, including whether
the terms of the provisions under this Article III are enforceable under the
FAA.

 

Section 3.3                                    Certain Disputes. 
Notwithstanding anything in this Article III to the contrary, any disputes
relating to injunctive relief or specific performance shall be conducted
according to the fast-track arbitration procedures of the AAA then in effect.

 

Section 3.4                                    Attorney-Client Privilege.  CRC
agrees that, in the event of any Dispute or other litigation, dispute,
controversy or claim between OPC or a member of the OPC Group, on the one hand,
and CRC or a member of the CRC Group, on the other hand, CRC will not, and will
cause the members of the CRC Group not to, seek any waiver of any applicable
Privilege with respect to any oral or written communications relating to advice
given prior to the Distribution Date by counsel to OPC or any Person that was a
Subsidiary of OPC prior to the Distribution Date, regardless of any argument
that such advice may have affected the interests of both Parties.  Moreover, CRC
will, and will cause the members of the CRC Group to, honor any such applicable
Privilege between OPC and the members of the OPC Group and its or their counsel,
and will not assert that OPC or a member of the OPC Group has waived,
relinquished or otherwise lost such Privilege.  For the avoidance of doubt, in
the event of any litigation, dispute, controversy or claim between OPC or a
member of the OPC Group, on the one hand, and a Third Party other than a member
of the CRC Group, on the other hand, OPC shall retain the right to assert any
applicable Privilege with respect to any communications relating to advice given
prior to the Distribution Date by counsel to OPC or any Person that was a
Subsidiary of OPC prior to

 

--------------------------------------------------------------------------------


 

the Distribution Date (it being understood, for the avoidance of doubt, that
nothing in this Section 3.4 shall prevent CRC from asserting any applicable
Privilege with respect to the matters discussed herein in the event such
Privilege is not waived by OPC).

 

Section 3.5                                    No Attorney Testimony.  No
in-house attorney or outside attorney may be called to testify about or present
evidence covering the interpretation or meaning of this Agreement in any Dispute
between the Parties.

 

ARTICLE IV
TERMINATION

 

If the SDA is terminated pursuant to Article IX of the SDA prior to the
Distribution Date, this Agreement shall automatically terminate as of the same
date that the SDA terminates, in which case no Party shall have any liability to
the other Party by reason of this Agreement.

 

ARTICLE V
MISCELLANEOUS

 

Section 5.1                                    Counterparts; Entire Agreement.

 

(a)                                 This Agreement may be executed in one or
more counterparts, all of which shall be considered one and the same agreement,
and shall become effective when one or more counterparts have been signed by
each of the Parties and delivered to the other Party.

 

(b)                                 This Agreement contains the entire agreement
between the Parties with respect to the subject matter hereof, supersedes all
previous agreements, negotiations, discussions, writings, understandings,
commitments and conversations with respect to such subject matter and there are
no agreements or understandings between the Parties with respect to such subject
matter other than those set forth or referred to herein.

 

Section 5.2                                    Governing Law.  This Agreement
(and any claims or Disputes arising out of or related hereto or to the
transactions contemplated hereby or to the inducement of either Party to enter
herein, whether for breach of contract, tortious conduct or otherwise and
whether predicated on common law, statute or otherwise) shall be governed by and
construed and interpreted in accordance with the laws of the State of Texas,
without regard to the choice of law principles of the State of Texas, including
all matters of validity, construction, effect, enforceability, performance and
remedies.

 

Section 5.3                                    Assignability.  This Agreement
shall be binding upon and inure to the benefit of the Parties and their
respective successors and permitted assigns.  No Party may assign its respective
rights or delegate its respective obligations under this Agreement without the
prior written consent of the other Party.

 

Section 5.4                                    Third-Party Beneficiaries.  The
provisions of this Agreement are solely for the benefit of the Parties and are
not intended to confer upon any Person except the Parties any rights or remedies
hereunder, there are no third-party beneficiaries of this Agreement, and this

 

--------------------------------------------------------------------------------


 

Agreement shall not provide any third Person with any remedy, claim, liability,
reimbursement, claim of action or other right in excess of those existing
without reference to this Agreement.

 

Section 5.5                                    Notices.  All notices, requests,
claims, demands or other communications under this Agreement shall be in writing
and shall be given or made (and shall be deemed to have been duly given or made
upon receipt) by delivery in person, by overnight courier service, by facsimile
or electronic transmission with receipt confirmed (followed by delivery of an
original via overnight courier service), or by registered or certified mail
(postage prepaid, return receipt requested) to the respective Party at the
following addresses (or at such other address for a Party as shall be specified
in a notice given in accordance with this Section 5.5):

 

If to OPC,
to:                                                                      
Occidental Petroleum Corporation

5 Greenway Plaza

Houston, Texas 77046

Attention: General Counsel

 

If to CRC,
to:                                                                    
California Resources Corporation

10889 Wilshire Blvd

Los Angeles, California 90024

Attention: General Counsel

 

Any Party may, by notice to the other Party, change the address and contact
person to which any such notices are to be given.

 

Section 5.6                                    Reformation.  If any provision of
this Agreement or the application thereof to any Person or circumstance is
determined to be invalid, void or unenforceable, the Parties intend for the
restrictions herein set forth to be modified by the court or arbitrator making
such determination so as to be reasonable and enforceable and, as so modified,
to be fully enforced.  By agreeing to this contractual modification
prospectively at this time, the Parties intend to make this provision
enforceable under the Law so that this entire Agreement as prospectively
modified shall remain in full force and effect and shall not be rendered void or
illegal.  Should any provision of this Agreement or the application thereof to
any Person or circumstance be determined to be invalid, void, or unenforceable,
the application of such provision to Persons or circumstances or in
jurisdictions other than those as to which it has been held invalid or
unenforceable, shall remain in full force and effect and shall in no way be
affected, impaired or invalidated thereby.

 

Section 5.7                                    Severability.  If any provision
of this Agreement or the application thereof to any Person or circumstance is
determined to be invalid, void or unenforceable, then the invalidity or
unenforceability of that provision shall not affect the validity or
enforceability of any other provision of this Agreement, and all other
provisions shall remain in full force and effect.

 

Section 5.8                                    Headings.  The article and
section headings contained in this Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement.

 

--------------------------------------------------------------------------------


 

Section 5.9                                    Waivers of Default.  Waiver by a
Party of any default by the other Party of any provision of or obligation under
this Agreement shall not be deemed a waiver by the waiving Party of any
subsequent or other default, nor shall it prejudice the rights of such waiving
Party.  No failure or delay by any Party in exercising any right, power or
privilege under this Agreement shall operate as a waiver thereof nor shall a
single or partial exercise thereof prejudice any other or further exercise
thereof or the exercise of any other right, power or privilege.

 

Section 5.10                             Specific Performance.  Subject to the
provisions of Article III, in the event of any actual or threatened default in,
or breach of, any of the terms, conditions and provisions of this Agreement, the
Party who is, or will be, thereby aggrieved shall have the right to specific
performance and injunctive or other equitable relief in respect of its rights
under this Agreement, in addition to any and all other rights and remedies at
law or in equity, and all such rights and remedies shall be cumulative.  The
Parties agree that the remedies at law for any breach or threatened breach,
including monetary damages, are inadequate compensation for any loss and that
any defense in any action for specific performance that a remedy at law would be
adequate is waived.  Any requirements for the securing or posting of any bond
with such remedy are waived by each Party.

 

Section 5.11                             Amendments.  No provision of this
Agreement shall be deemed waived, amended, supplemented or modified by any
Party, unless such waiver, amendment, supplement or modification is in writing
and signed by the authorized representative of the Party against whom it is
sought to enforce such waiver, amendment, supplement or modification.

 

Section 5.12                             Interpretation.  In this Agreement,
(a) words in the singular shall be held to include the plural and vice versa and
words of one gender shall be held to include the other genders as the context
requires; (b) the terms “hereof,” “herein,” “herewith” and words of similar
import, and the term “Agreement” shall, unless otherwise stated, be construed to
refer to this Agreement as a whole and not to any particular provision of this
Agreement; (c) article and section references are to the articles and sections
of this Agreement unless otherwise specified; (d) the word “including” and words
of similar import when used in this Agreement means “including, without
limitation”; (e) the word “or” shall not be exclusive; and (f) unless expressly
stated to the contrary in this Agreement, all references to “the date hereof,”
“the date of this Agreement,” “hereby” and “hereupon” and words of similar
import shall all be references to the date first stated in the preamble to this
Agreement, regardless of any amendment or restatement hereof.  Nothing contained
herein shall be interpreted or construed against the drafter(s) of this
Agreement, and both Parties had full and fair opportunity to contribute to the
drafting of this Agreement.

 

Section 5.13                             Relationship of the Parties.  It is
expressly agreed that, from and after the Distribution Date and for purposes of
this Agreement, (a) no member of the CRC Group shall be deemed to be an
Affiliate of any OPC Group and (b) no member of the OPC Group shall be deemed to
be an Affiliate of any member of the CRC Group.

 

Section 5.14                             WITHOUT LIMITING ARTICLE III, THE
PARTIES EXPRESSLY WAIVE AND FOREGO ANY RIGHT TO TRIAL BY JURY.

 

--------------------------------------------------------------------------------


 

[Signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives.

 

 

OCCIDENTAL PETROLEUM CORPORATION

 

 

 

 

 

 

By:

/s/ Marcia E. Backus

 

Name:

Marcia E. Backus

 

Title:

Vice President and General Counsel

 

Signature Page to Confidentiality and Trade Secret Protection Agreement

 

--------------------------------------------------------------------------------


 

 

CALIFORNIA RESOURCES CORPORATION

 

 

 

 

 

 

By:

/s/ Todd A. Stevens

 

Name:

Todd A. Stevens

 

Title:

President and Chief Executive Officer

 

Signature Page to Confidentiality and Trade Secret Protection Agreement

 

--------------------------------------------------------------------------------


 

Exhibit A

 

OPC Positions

 

1.              Management and Supervisory Positions  (defined as positions at
Grade 26 and above)

 

2.              Petrotech Positions

 

3.              Positions at Grade 23 and above in the following job families:

 

a.              Business Development

 

b.              Finance/Accounting/Treasury/Audit

 

c.               Financial Planning and Analysis

 

d.              Health, Environment & Safety

 

e.               Information Technology

 

f.                Land

 

g.               Legal

 

h.              Operations/Production/Maintenance

 

i.                  Risk Management

 

j.                 Sales/Marketing

 

k.              Supply Chain

 

Signature Page to Confidentiality and Trade Secret Protection Agreement

 

--------------------------------------------------------------------------------


 

Exhibit B

 

CRC Positions

 

1.              Management and Supervisory Positions  (defined as positions at
Grade 26 and above)

 

2.              Petrotech Positions

 

3.              Positions at Grade 23 and above in the following job families:

 

a.              Business Development

 

b.              Finance/Accounting/Treasury/Audit

 

c.               Financial Planning and Analysis

 

d.              Health, Environment & Safety

 

e.               Information Technology

 

f.                Land

 

g.               Legal

 

h.              Operations/Production/Maintenance

 

i.                  Risk Management

 

j.                 Sales/Marketing

 

k.              Supply Chain

 

Signature Page to Confidentiality and Trade Secret Protection Agreement

 

--------------------------------------------------------------------------------